DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the subsequent command for the cooler." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the subsequent command for the cooler” will be interpreted as being in reference to the “a command” from the host controller. Proper clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the subsequent command for the cooler." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the subsequent command for the cooler” will be interpreted as being in reference to the “a command” from the host controller. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakajo et al. (US 2012/0247746).

	Regarding Claim 1, Sakajo teaches a vehicle comprising a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Sakajo teaches that the fuel cell system comprises a fuel cell stack (20) (“fuel cell”), an FC control unit (100) (“fuel cell controller”), a cooling medium circuit (R1) (“cooler”), and an air conditioning control unit (200) (“host controller”) ([0034], [0037], [0051], [0060]). Sakajo teaches that the FC control unit controls the operations of the cooling medium circuit (“fuel cell controller configured to control a cooler”), and further, that the cooling medium circuit is configured to cool the fuel cell stack (“cooler being configured to cool the fuel cell”) ([0037], [0051]). As illustrated in Figure 3, Sakajo teaches that based on a command from the air conditioning control unit (e.g. a heating demand), the FC control unit is configured to control operations of the cooling medium circuit (“fuel cell controller configured to control a cooler based on a command from a host controller”) ([0065]). In particular, Sakajo teaches that the FC control unit is configured to carry out a temperature regulation process based on said command from the air conditioning control unit ([0086]). As illustrated in Figure 7, Sakajo teaches that in the temperature regulation process, when a predetermined condition regarding the fuel cell stack is satisfied (e.g. “YES” at step S310), the FC control unit controls the cooling medium circuit according to subsequent predetermined steps of the temperature regulation process (i.e. subsequent steps S315, S320, S325, S330) (“the fuel cell controller is configured to, when a predetermined condition regarding the fuel cell is satisfied, control the cooler according to a procedure predetermined in the fuel cell controller”) ([0086]-[0089]). As illustrated in Figure 7, and when said predetermined condition regarding the fuel cell stack is satisfied, the temperature regulation process continues to said subsequent predetermined steps regardless of said command from the air conditioning unit (i.e. the command from the air conditioning control unit does not alter whether or not said subsequent predetermined steps are performed, and said command does not affect or otherwise change what specifically occurs during each of the subsequent predetermined steps) (“regardless of the command from the host controller”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakajo et al. (US 2012/0247746).

Regarding Claim 2, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described the predetermined condition regarding the fuel cell stack is a condition regarding a temperature of the fuel cell stack (See Claim 1).
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the temperature of the fuel cell falls below a predetermined lower limit temperature.
However, while features of an apparatus may be recited either structurally or functionally, claims direct to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the fuel cell controller is configured to…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114 (I)). As previously described, the fuel cell system of Sakajo possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, FC control unit, cooling medium circuit, air conditioning control unit). Furthermore, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because Sakajo’s fuel cell system possess all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Sakajo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (again, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology).

Regarding Claim 3, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described the predetermined condition regarding the fuel cell stack is a condition regarding a temperature of the fuel cell stack (See Claim 1).
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the temperature of the fuel cell becomes higher than a predetermined upper limit temperature.
However, while features of an apparatus may be recited either structurally or functionally, claims direct to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the fuel cell controller is configured to…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114 (I)). As previously described, the fuel cell system of Sakajo possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, FC control unit, cooling medium circuit, air conditioning control unit). Furthermore, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because Sakajo’s fuel cell system possess all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Sakajo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (again, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology).

Regarding Claim 4, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the FC control unit receives a start command for the fuel cell stack from the air conditioning control unit.
However, while features of an apparatus may be recited either structurally or functionally, claims direct to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the predetermined condition is a condition that the fuel cell controller receives a start command for the fuel cell from the host controller; and the fuel cell controller is configured to…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114 (I)). As previously described, the fuel cell system of Sakajo possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, FC control unit, cooling medium circuit, air conditioning control unit). Furthermore, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because Sakajo’s fuel cell system possess all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Sakajo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (again, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology).

Regarding Claim 5, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the FC control unit receives a stop command for the fuel cell stack from the air conditioning control unit.
However, while features of an apparatus may be recited either structurally or functionally, claims direct to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the entirety of the limitation “the predetermined condition is a condition that the fuel cell controller receives a stop command for the fuel cell from the host controller; and the fuel cell controller is configured to…” is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114 (I)). As previously described, the fuel cell system of Sakajo possesses all of the instantly claimed and requisite structure of the claimed fuel cell system (i.e. fuel cell stack, FC control unit, cooling medium circuit, air conditioning control unit). Furthermore, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology.
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because Sakajo’s fuel cell system possess all of the aforementioned structural components, it would necessarily follow that the fuel cell system of Sakajo is capable of performing, or capable of being configured to perform, the instantly claimed functionality (again, it is noted that neither the instantly claimed fuel cell system nor instantly claimed controller are “programmed to” perform the instantly claimed methodology).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakajo et al. (US 2012/0247746), and further in view of Jeon et al. (US 2012/0122004).

Regarding Claim 2, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described the predetermined condition regarding the fuel cell stack is a condition regarding a temperature of the fuel cell stack (See Claim 1). Furthermore, and as illustrated in Figure 1, Sakajo teaches that the cooling medium circuit comprises a pump (32) therein which pumps cooling medium through the cooling medium circuit ([0037], [0042]). 
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the temperature of the fuel cell falls below a predetermined lower limit temperature
	However, Jeon teaches a method for controlling the temperature of a fuel cell system (Abstract, [0003]). Jeon teaches that under normal conditions, a coolant outlet temperature (i.e. the temperature of a coolant at the coolant outlet of a fuel cell stack) is indicative of the temperature of a fuel cell stack of the fuel cell system ([0044]). Furthermore, Jeon teaches that the rotational speed of a coolant pump are determined based on the coolant outlet temperature ([0051]). As illustrated in Figure 2, Jeon teaches that when the coolant outlet temperature (and therefore the fuel cell stack temperature) falls below a predetermined lower limit temperature (e.g. TH1), the rotational speed of the coolant pump is controlled at a minimum rotational speed so that the coolant outlet temperature (and therefore the fuel cell stack temperature) increases to at least a predetermined lower limit allowable temperature (e.g. TH2) which is higher than the predetermined lower limit temperature ([0050]-[0053]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the fuel cell controller of Sakajo to, regardless of the command from the air conditioning control unit and when the fuel cell stack temperature falls below a predetermined lower limit temperature, operate the cooling medium circuit pump at a minimum rotational speed (“minimum cooling capacity”) until the fuel cell stack reaches at least a predetermined lower limit allowable temperature which is higher than the predetermined lower limit temperature, as taught by Jeon, given that such a modification would help increase the operating temperature of the fuel cell stack when it is below the desired operational temperature while also minimizing operation of the cooling medium circuit pump itself.

Regarding Claim 3, Sakajo teaches the instantly claimed invention of Claim 1, as previously described.
As previously described the predetermined condition regarding the fuel cell stack is a condition regarding a temperature of the fuel cell stack (See Claim 1). Furthermore, and as illustrated in Figure 1, Sakajo teaches that the cooling medium circuit comprises a pump (32) therein which pumps cooling medium through the cooling medium circuit ([0037], [0042]). 
Sakajo does not explicitly that the fuel cell controller is configured to operate in the instantly claimed manner when the temperature of the fuel cell becomes higher than a predetermined upper limit temperature.
	However, Jeon teaches a method for controlling the temperature of a fuel cell system (Abstract, [0003]). Jeon teaches that under normal conditions, a coolant outlet temperature (i.e. the temperature of a coolant at the coolant outlet of a fuel cell stack) is indicative of the temperature of a fuel cell stack of the fuel cell system ([0044]). Furthermore, Jeon teaches that the rotational speed of a coolant pump are determined based on the coolant outlet temperature ([0051]). As illustrated in Figure 2, Jeon teaches that when the coolant outlet temperature (and therefore the fuel cell stack temperature) falls becomes higher than a predetermined upper limit temperature (e.g. TH4), the rotational speed of the coolant pump is controlled at a maximum rotational speed ([0050]-[0053]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the fuel cell controller of Sakajo to, regardless of the command from the air conditioning control unit and when the fuel cell stack temperature becomes higher than a predetermined upper limit temperature, operate the cooling medium circuit pump at a maximum rotational speed (“maximum cooling capacity”), as taught by Jeon, given that such a modification would help maximize cooling of the fuel cell stack and help reduce its operating temperature when said temperature is undesirably high (i.e. higher than said predetermined upper limit temperature).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729